Per Curiam:
When this case was here before we held that, when a mother died in the household of her daughter, it was the duty of the latter to provide a suitable burial for her mother. In the absence of ability on the part of the husband of the daughter to pay the reasonable expenses attending the funeral, if the daughter contracted therefor she possessed the legal ability to bind herself, as for necessaries, to pay them.
The evidence is ample to submit to the jury to find that all the expenses now in contention were furnished at the express request and on the specific order of Mrs. Robinson.
We discover no error in 'the answers to the points, nor in the charge.
Judgment affirmed.